       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

GENE THROWER,

      Plaintiff,
                                            Civil Action No.
 v.                                         3:19-cv-00066-CAR

MATRIX WARRANTY SOLUTIONS,
INC. d/b/a ELEMENT PROTECTION,
et al.

      Defendants.

   DEFENDANT MATRIX WARRANTY SOLUTIONS, INC. D/B/A
ELEMENT PROTECTION’S ANSWER AND AFFIRMATIVE DEFENSES

      Defendant Matrix Warranty Solutions, Inc. d/b/a Element Protection

(“Defendant” or “Matrix”), by counsel, hereby answers, paragraph by paragraph,

Plaintiff Gene Thrower’s (“Plaintiff”) First Amended Complaint filed on

September 18, 2019 (“Complaint”) (ECF No. 7).

                         AFFIRMATIVE DEFENSES

      Based upon its current information and belief, Defendant asserts the

following affirmative defenses to Plaintiff’s Complaint, and reserves the right to

assert additional affirmative defenses in the event its investigation or discovery

indicate that they would be appropriate. By asserting these defenses here,



                                        1
        Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 2 of 20




Defendant does not concede that it has the burden of proof or production for any of

the following:

       1.     Plaintiff lacks Article III standing because he has incurred no injury or

actual harm or damages. See, e.g.,Salcedo v. Hanna, 936 F.3d 1162, 1172 (11th

Cir. 2019).

       2.     Plaintiff fails to state a claim against Defendant upon which relief can

be granted because, among other reasons, on information and belief, the calling

party was given prior express consent to call the Plaintiff’s number at issue, and

Plaintiff never revoked that consent before filing her Complaint. See, e.g., Tyler v.

Mirand Response Sys., No. H-18-1095, 2019 U.S. Dist. LEXIS 81808, at *10 (S.D.

Tex. May 15, 2019) (granting judgment in favor of defendant where calls made

with prior express consent and Plaintiff failed to prove revocation or use of an

ATDS).

       3.     Although Defendant specifically denies it has any liability with

respect to Plaintiff’s claims and allegations, Defendant asserts that it has not

willfully violated any statute and any violation(s) that may have occurred were

unintentional as Defendant received prior express consent to call the phone number

at issue.




                                           2
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 3 of 20




      4.     Any alleged damages suffered by Plaintiff resulted from the acts or

omissions of third parties who were not agents of Defendant, over whom

Defendant exercised no control or authority and for whose conduct Defendant is

not responsible.

      5.     Plaintiff failed to mitigate his damages.

      6.     Plaintiff’s claims are barred to the extent Plaintiff was not charged for

the call(s) at issue pursuant to 47 U.S.C. § 227(b)(1)(A)(iii).

      7.     Plaintiff’s claims are barred to the extent Defendant satisfies the

requirements set forth at 47 C.F.R. §64.1200(c)(2)(i), as amended.

      8.     Plaintiff’s class action is barred because questions or law and/or fact

are not common to the alleged classes pursuant to Rule 23(a)(2) of the Federal

Rules of Civil Procedure.

      9.     Plaintiff’s class action is barred because the claims or defenses of the

representative parties are not typical of the claims or defenses of the alleged classes

pursuant to Rule 23(a)(3) of the Federal Rules of Civil Procedure.

      10.    Plaintiff’s class action is barred because the representative parties will

not fairly and/or adequately protect the interests of the alleged classes pursuant to

Rule 23(a)(3) of the Federal Rules of Civil Procedure.




                                           3
          Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 4 of 20




      11.     The claims against Defendant are misjoined and therefore Defendant

should be dismissed and/or the claims against Defendant severed.

      12.     Plaintiff’s Complaint and each and every Count of the Complaint fail

to state a claim upon which relief may be granted.

                              Preliminary Statement

      1.      Paragraph 1 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, the allegations are

denied. Furthermore, the TCPA and case law cited in Paragraph 1 speaks for itself

and thus anything contrary thereto is denied.

      2.      Denied.

      3.      Defendant admits only that it contracted with Valiant Auto LLC

(“Valiant”) to market Matrix’s products as an independent seller. Defendant has

insufficient knowledge to form a belief about Valiant’s relationship with Mr.

Kasick, and therefore denies the same. The remaining allegations in Paragraph 3

of the Complaint call for legal conclusions to which no response is necessary. To

the extent a response is required, the allegations are denied.

      4.      Paragraph 4 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, the allegations are

denied.


                                           4
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 5 of 20




      5.     Paragraph 5 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, denied. Furthermore,

the TCPA and the Federal Rules of Civil Procedure speak for themselves, and thus

anything contrary thereto is denied.

                                       Parties

      6.      Defendant has insufficient knowledge to form a belief as to the truth

of the allegations contained in Paragraph 8, and therefore denies them.

      7.     Admitted that Valiant is a Nevada LLC. The remaining allegations in

Paragraph 7 call for legal conclusions to which no response is necessary. To the

extent a response is required, the allegations are denied as written.

      8.     Defendant has insufficient knowledge to form a belief as to the truth

of the allegations contained in Paragraph 8, and therefore denies them.

      9.     Admitted only that Matrix is a Nevada registered corporation with its

principal office located in Texas that has contracted with Valiant and other non-

exclusive independent entities to sell its products. The remaining allegations in

Paragraph 9 call for legal conclusions to which no response is necessary. To the

extent a response is required, the allegations are denied as written.

                              Jurisdiction and Venue

      10.     Admitted.


                                          5
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 6 of 20




      11.    Paragraph 11 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, the allegations are

denied as written.

      12.    Paragraph 12 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, the allegations are

denied as written.

                               TCPA Background

      13.    The TCPA and its legislative history speaks for itself, and thus

anything contrary thereto is denied.

      14.    The TCPA and its implementing regulations speak for themselves,

and thus anything contrary thereto is denied. Furthermore, Matrix denies that all

telephone solicitations to numbers on the DNC are unlawful.

      15.    The TCPA and its implementing regulations speak for themselves,

and thus anything contrary thereto is denied. Furthermore, Matrix denies that all

telephone solicitations to residential telephone numbers are unlawful.

      16.    The TCPA speaks for itself, and thus anything contrary thereto is

denied. Denied that Paragraph 16 contains a complete representation of the statute.

      17.    The TCPA’s legislative history speaks for itself.       To the extent

Paragraph 17 contains allegations requiring an answer, the allegations are denied.


                                         6
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 7 of 20




      18.    The TCPA and its implementing regulations speak for themselves.

Denied that Paragraph 18 contains a complete representation of the statute and its

implementing regulations.

      19.    The TCPA and its implementing regulations speak for themselves.

Denied that Paragraph 19 contains a complete representation of the statute and its

implementing regulations.

      20.    FCC Chairman’s statement speaks for itself and thus no response is

required.

      21.    The cited Notice of Proposed Rulemaking speaks for itself and thus

no response is required.

      22.    The cited article speaks for itself and thus no response is required.

      23.    The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 23. Furthermore, this paragraph contains no

allegations relating to the Defendant that require a response. To the extent a

response is required, denied.

      24.    The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 24. Furthermore, this paragraph contains no

allegations relating to the Defendant that require a response. To the extent a

response is required, denied.


                                          7
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 8 of 20




      25.    The cited consumer data speaks for itself and thus no response is

required.   Furthermore, this paragraph contains no allegations relating to the

Defendant that require a response. To the extent a response is required, denied.

                                Factual Allegations

      26.    Admitted.

      27.    Admitted only that Matrix contracts with certain independent third-

parties who are authorized to market and sell its products, subject to the terms of

those agreements and compliance with applicable law. The remaining allegations

in Paragraph 27 call for legal conclusions to which no response is necessary. To

the extent a response is required, the allegations are denied.

      28.    Admitted only that Matrix contracts with certain independent third-

parties who are authorized to market and sell its products, subject to the terms of

those agreements and compliance with applicable law. The remaining allegations

in Paragraph 28 call for legal conclusions to which no response is necessary. To

the extent a response is required, the allegations are denied.

      29.    Denied.

      30.    Denied.

      31.    Denied.

      32.    Denied.


                                           8
          Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 9 of 20




      33.     Admitted.

      34.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 34.       To the extent a response is required,

denied.

      35.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 35.       To the extent a response is required,

denied.

      36.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 36.       To the extent a response is required,

denied.

      37.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 37.       To the extent a response is required,

denied.

      38.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 38.       To the extent a response is required,

denied.

      39.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 39.       To the extent a response is required,

denied.


                                         9
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 10 of 20




      40.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 40.        To the extent a response is required,

denied.

      41.     Paragraph 41 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, the allegations are

denied.

      42.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 42. To the extent a response is required, denied

as written.

      43.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 43.        To the extent a response is required,

denied.

      44.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 44.        To the extent a response is required,

denied.

      45.     The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 45.        To the extent a response is required,

denied.




                                         10
      Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 11 of 20




      46.   The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 46.      To the extent a response is required,

denied.

      47.   The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 47.      To the extent a response is required,

denied.

      48.   The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 48.      To the extent a response is required,

denied.

      49.   Paragraph 49 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, the allegations are

denied.

      50.   Paragraph 50 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, the allegations are

denied.

      51.   Paragraph 51 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, the allegations are

denied.




                                       11
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 12 of 20




      52.    The cited FCC Order speaks for itself and thus no response is

required.

      53.    The cited FCC Order speaks for itself and thus no response is

required. Denied that Paragraph 53 contains a complete representation of the cited

authority.

      54.    Paragraph 54 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, the allegations are

denied. Furthermore, the cited FCC Order speaks for itself and thus no response is

required. Denied that Paragraph 54 contains a complete representation of the cited

authority.

      55.    The cited declaratory ruling speaks for itself and thus no response is

required. Denied that Paragraph 55 contains a complete representation of the cited

authority.

      56.    Paragraph 56 of the Complaint calls for legal conclusions to which no

response is necessary. To the extent a response is required, the allegations are

denied.

      57.    Admitted only that Matrix contracts with certain independent third-

parties, including Automotive Services Center, who are authorized to market and

sell its products, subject to the terms of those agreements and compliance with


                                        12
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 13 of 20




applicable law. The remaining allegations in Paragraph 57 call for legal

conclusions to which no response is necessary.        To the extent a response is

required, the remaining allegations are denied.

      58.    Admitted only that Valiant has an agreement with Matrix under which

it can sell Matrix-authorized products. The remaining allegations in Paragraph 58

call for legal conclusions to which no response is necessary. To the extent a

response is required, the allegations are denied.

      59.    Denied.

      60.    Paragraph 60 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      61.    Admitted only that Matrix has been named in lawsuits alleging TCPA

liability for the actions of third-parties. The remaining allegations in Paragraph 61

are legal conclusions to which no response is required, and are accordingly denied.

      62.    Matrix specifically denies that it controls the marketing activities of

the non-exclusive, independent third-parties it permits to market and sell its

products. The remaining allegations in Paragraph 62 call for legal conclusions to

which no response is required, and are accordingly denied.

      63.    The FCC order cited in Paragraph 63 speaks for itself. Denied that

Paragraph 63 contains a complete representation of the cited authority.


                                          13
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 14 of 20




                               Class Action Allegations

      64.        Admitted that Plaintiff makes class allegations. Denied that class

certification is appropriate in this case or that the proposed class is entitled to the

relief sought.

      65.        Admitted that Plaintiff makes class allegations. Denied that class

certification is appropriate in this case or that the proposed class is entitled to the

relief sought.

      66.    Paragraph 66 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      67.    Paragraph 67 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      68.    Paragraph 68 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      69.    Paragraph 69 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      70.    Paragraph 70 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      71.    Paragraph 71 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.


                                          14
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 15 of 20




      72.    Paragraph 72 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      73.    Paragraph 73 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      74.    Paragraph 74 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      75.    The Defendant lacks sufficient information to admit or deny the

allegations contained in Paragraph 75.         To the extent a response is required,

denied.

                                   Legal Claims

                        FIRST CAUSE OF ACTION
  [Alleged] Statutory Violations of the Telephone Consumer Protection Act
                           (47 U.S.C. 227, et seq.)
                       on behalf of the Robocall Class

      76.    Paragraph 76 contains no allegations to which a response is required.

To the extent a response is required, the allegations therein are denied.

      77.    Paragraph 77 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      78.    Paragraph 78 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.



                                          15
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 16 of 20




      79.    Paragraph 79 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

                     SECOND CAUSE OF ACTION
   [Alleged] Knowing and/or Willful Violation of the Telephone Consumer
                   Protection Act (47 U.S.C. 227, et seq.)
                        on behalf of Robocall Class

      80.    Paragraph 80 contains no allegations to which a response is required.

To the extent a response is required, the allegations therein are denied.

      81.    Paragraph 81 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      82.    Paragraph 82 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      83.    Paragraph 83 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

                         THIRD CAUSE OF ACTION
        [Alleged] Violation of the Telephone Consumer Protection Act
              (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
             on behalf of the National Do Not Call Registry Class

      84.    Paragraph 84 contains no allegations to which a response is required.

To the extent a response is required, the allegations therein are denied.

      85.    Paragraph 85 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.


                                          16
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 17 of 20




      86.    Paragraph 86 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      87.    Paragraph 87 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

                         FOURTH CAUSE OF ACTION
   [Alleged] Knowing and/or Willful Violation of the Telephone Consumer
                                Protection Act
                (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
               on behalf of the National Do Not Call Registry Class

      88.    Paragraph 88 contains no allegations to which a response is required.

To the extent a response is required, the allegations therein are denied.

      89.    Paragraph 89 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      90.    Paragraph 90 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

      91.    Paragraph 91 calls for legal conclusions to which no response is

necessary. To the extent a response is required, the allegations are denied.

                             PRAYER FOR RELIEF

      This section does not contain any factual allegations requiring a response

from Defendant, but if a response is deemed required, Defendant denies that

Plaintiff or any of the proposed putative class members is entitled to any relief


                                          17
      Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 18 of 20




from Defendant.




                                    18
      Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 19 of 20




This 27th day of August, 2020.           Respectfully submitted,


                                         BERMAN FINK VAN HORN P.C.

                                         By: /s/ Benjamin I. Fink
                                         Benjamin I. Fink
                                         Georgia Bar No. 261090
                                         Berman Fink Van Horn P.C.
                                         3475 Piedmont Road
                                         Suite 1100
                                         Atlanta, Georgia 30305
                                         bfink@bfvlaw.com

                                         and

                                         Joseph P. Bowser, Pro Hac Vice
                                         Roth Jackson Gibbons Condlin, PLC
                                         1519 Summit Avenue, Suite 102
                                         Richmond, VA 23230
                                         T: 804-441-8701
                                         F: 804-441-8438
                                         jbowser@rothjackson.com


                                         COUNSEL FOR DEFENDANT
                                         MATRIX WARRANTY
                                         SOLUTIONS, INC. d/b/a ELEMENT
                                         PROTECTION




                                    19
       Case 3:19-cv-00066-CAR Document 46 Filed 08/27/20 Page 20 of 20




                          CERTIFICATE OF SERVICE

      I hereby certify that, on August 27, 2020, I electronically filed the foregoing

ANSWER TO AMENDED COMPLAINT & AFFIRMATIVE DEFENSES

with the Clerk using the CM/ECF system which will automatically send e-mail

notification of such filing to the following attorneys of record:

                    Anthony Paronich, Esq.
                    PARONICH LAW, P.C.
                    350 Lincoln Street, Suite 2400
                    Hingham, Massachusetts 02043
                    anthony@paronichlaw.com

                    Andrew W. Heidarpour, Esq.
                    HEIDARPOUR LAW FIRM, PPC
                    1300 Pennsylvania Avenue, NW, 190-318
                    Washington, D.C. 20004
                    aheidaroiur@hlfirm.com

                    Steven Howard Koval, Esq.
                    The Koval Firm, LLC
                    3575 Piedmont Road
                    Building 15, Suite 120
                    Atlanta, Georgia 30305
                    shkoval@aol.com

                    Counsel for Plaintiff Gene Thrower

                                                /s/ Benjamin I. Fink
                                               Benjamin I. Fink




                                          20
